Citation Nr: 1447899	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  09-20 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for a right foot disability.

3.  Entitlement to a rating in excess of 10 percent for a left foot disability.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to May 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In June 2014, the Veteran testified at a hearing before the Board.  A transcript of that proceeding is of record.

The Board notes that the issues of increased ratings for an ocular contusion and residuals of a broken nose were withdrawn on the record during the Veteran's Travel Board hearing.  Thus, the Board has no jurisdiction over these claims.  Additionally, the Veteran's attorney submitted a letter dated July 2014 indicating that no statement of the case is necessary concerning the Veteran's claim for service connection for a back disability as such claim was granted in a March 2014 rating decision.  Thus, the Board is also without jurisdiction concerning this claim.  

In characterizing the issues on appeal, the Board has considered the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) where the Court held that, when the Veteran specifically requests service connection for a psychiatric disorder, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed.  In light of this holding, and the fact that the Veteran has been diagnosed with psychiatric disabilities other than PTSD, the relevant issue on the title page has been recharacterized, as listed above.

The issues of entitlement to increased ratings for bilateral foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is credible supporting evidence to corroborate the Veteran's claimed stressor.

2.  The Veteran has been diagnosed as having PTSD related to his military service.


CONCLUSION OF LAW

The Veteran's PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection for PTSD.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2013) or 38 C.F.R. § 3.159 (2013).


Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.  If, however, the claimed stressor is not combat-related, the veteran's lay testimony regarding the in-service stressor is insufficient, standing alone, to establish service connection, and must be corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 (1994).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2013).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. 
§ 3.102 (2013).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz at 1365.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has PTSD as a result of an in-service assault.  More specifically, the Veteran contends that he was a bystander to a fight when he was attacked by one of the fight participants.

The Veteran's service treatment records indicate that in January 1996, the Veteran was status post assault with a possible broken nose and left eye swelling.  The Veteran had been hit in the left eye and on the left side of the nose during a fight at the Hurricane Club at Schofield Barracks.

A May 2002 VA treatment note indicates that the Veteran had bouts of depression and occasional vague thoughts of suicide since he was 19 years old; however, he had never gotten mental health treatment due to religious and cultural reasons.  An October 2003 VA treatment note indicates that the Veteran described the in-service assault.  The Veteran was diagnosed with major depressive disorder.  In October 2005, VA treatment records indicate a diagnosis of PTSD.

The Veteran was afforded a VA examination in April 2009.  The examiner declined to diagnose the Veteran with PTSD, instead indicating diagnoses of alcohol abuse and depressive disorder, by history, and borderline personality disorder.  The examiner reported that the Veteran responded with anger rather than fear when he was hit and also noted that the Veteran put relatively little weight on the actual physical altercation but instead focused on his outrage regarding injustices he felt were subsequently suffered.  The examiner believed that the Veteran's history and presentation indicated a maladaptive personality structure as the cause of his psychiatric condition.

The Veteran was first examined by a private provider, Dr. K, in May 2008 and June 2008.  Dr. K submitted a psychological examination indicating that the Veteran was brutally physically assaulted during service and received permanent injuries.  Dr. K indicated current symptoms of intrusive memories, irritability, a foreshortened future, disconnectedness from other people, nightmares and feeling helpless when remembering the in-service assault.  The Veteran was diagnosed as having PTSD with a GAF score of 60.

Dr. K submitted a PTSD questionnaire, VA Form 21-0960P-3, with an attached statement dated August 2014.  Dr. K indicated each of the symptoms which qualified the Veteran for an Axis I diagnosis of PTSD consistent with DSM-IV criteria.  See DSM-IV.  Dr. K additionally indicated that the Veteran developed PTSD related to the in-service assault and subsequent demeaning manner in which he was treated.  

There are various medical opinions in the case file as well as health records indicating a history of psychiatric treatment.  The medical opinions consist of opinions from Dr. K and the VA examiner.  In this regard, the Board observes its duty to assess the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

The Board finds that there is no reason to find the VA examiner's opinion more probative than the opinion of Dr. K.  And, in fact, the VA examiner saw the Veteran for a very limited amount of time in the context of the VA examination but records indicate that Dr. K was the Veteran's psychiatric provider for a long period of time.  

The Board additionally notes that the Veteran's VA treatment records indicate a diagnosis of PTSD rather than a personality disorder.  Also, VA treatment records prior to the date of claim for PTSD indicate that the Veteran's depressive symptoms began around the same time as the documented in-service assault.  The Veteran is competent to attest to when his psychiatric symptoms began and there is no reason for him to be found not credible in this regard. 

Thus, upon review of the evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran suffers PTSD which is linked to a corroborated in-service stressor and that service connection is warranted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran, through his attorney, contended during his hearing testimony that he should be granted an extraschedular evaluation for his bilateral foot disability as the diagnostic codes available did not consider all of the Veteran's symptomatology.  The Veteran went on to describe the ways that his bilateral foot condition limit him both socially and professionally.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims should be forwarded to the Director of VA's Compensation and Pension Service or Under Secretary for Benefits for consideration of entitlement to extraschedular ratings for bilateral foot disabilities in accordance with 38 C.F.R. § 3.321(b).

2.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


